Citation Nr: 0013723	
Decision Date: 05/24/00    Archive Date: 05/30/00

DOCKET NO.  98-20 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York




THE ISSUE

Entitlement to an increased (compensable) rating for chronic 
pulmonary tuberculosis with chronic bronchitis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from November 1945 to 
November 1946.  This case comes to the Board of Veterans' 
Appeals (Board) from a September 1997 RO decision which 
denied a compensable rating for chronic pulmonary 
tuberculosis with chronic bronchitis. 


FINDINGS OF FACT

The veteran's service-connected chronic pulmonary 
tuberculosis has been inactive since 1959 and rated 
noncompensable since 1970.  Associated chronic bronchitis was 
not clinically evident at the latest VA examination, and the 
veteran did not complete pulmonary function testing which was 
offered at that time.  


CONCLUSION OF LAW

The criteria for a compensable rating for chronic pulmonary 
tuberculosis with chronic bronchitis have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.97, Diagnostic 
Codes 6600, 6723 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from November 1945 to 
November 1946.  

VA hospital records show that the veteran first developed 
symptoms of pulmonary tuberculosis in March 1949 and that a 
diagnosis of pulmonary tuberculosis was made in April 1949.  
He was hospitalized from May 1949 until April 1950, and the 
records do not show that the veteran was diagnosed with far 
advanced lesions while the tuberculosis was active.  

In an August 1950 decision, the RO granted presumptive 
service connection for pulmonary tuberculosis with 
pneumothorax, assigning a 100 percent rating on the basis 
that the veteran's condition was moderately advanced and 
active.  In an August 1952 decision, the RO assigned a 
graduated scale of disability ratings decreasing from 100 
percent beginning in July 1952 to 0 percent from July 1963, 
on the basis of VA medical evidence that showed the veteran's 
condition to be moderately advanced and inactive.  In a June 
1958 decision, the RO assigned a 100 percent rating, 
effective from April 1958, on the basis that the veteran's 
tuberculosis was reactivated.  He was hospitalized at the VA 
from May 1950 until October 1950, and the records do not show 
that the veteran was diagnosed with far advanced lesions 
while the tuberculosis was active.  VA records show that the 
tuberculosis was completely arrested from January 1959.  
Subsequent RO decisions reflect that the veteran was assigned 
a graduated scale of ratings decreasing from 100 percent 
beginning in April 1958 to 0 percent from January 1970.  The 
veteran's chronic pulmonary tuberculosis has been rated as 0 
percent disabling since January 1970.  

In a December 1989 decision, the RO granted service 
connection for chronic bronchitis, as secondary to the 
veteran's chronic inactive pulmonary tuberculosis.  A 
noncompensable rating was continued for the combined lung 
condition.  

In a February 1995 decision, the RO denied a compensable 
rating for chronic pulmonary tuberculosis with chronic 
bronchitis.  He was notified of the decision that same month 
but did not file an appeal.

Medical records from Genesee Memorial Hospital show that the 
veteran was hospitalized from March to April 1996 for various 
ailments unrelated to his lungs.  His medical history of 
tuberculosis was noted.  A medical examination showed his 
lungs to be clear on auscultation.  A chest X-ray was 
essentially unremarkable for significant abnormality and 
revealed no active pulmonary disease.  

An August 1996 VA chest X-ray revealed lung hyperextension 
with no evidence of acute infiltration, and some pleural 
thickening which was unchanged (when compared with earlier 
films) in the right upper lobe laterally.

Medical records from Genesee Memorial Hospital in October 
1996 show that the veteran complained of intermittent 
hemoptysis for two weeks.  A medical examination revealed 
that he was in no respiratory distress.  Regarding his lungs, 
there were no rales.  A chest X-ray revealed emphysematous 
change with areas of scarring and no acute active disease 
(the findings represented no change since March 1996).  A 
sputum culture, to test for tuberculosis, did not reveal 
mycobacteria.  The diagnoses were bronchitis and inactive 
tuberculosis.  

A November 1996 VA outpatient record shows that the veteran 
complained of bringing up green mucus with cough and 
intermittent chest pain.  An examination revealed that his 
lungs were clear to auscultation and palpation.  The 
diagnosis was recurrent bronchitis, tuberculosis unlikely.  

In November 1996, the veteran filed a claim for an increased 
rating for pulmonary tuberculosis.  He stated that he 
believed his condition had worsened.  

VA pulmonary function tests in January 1997 revealed that the 
veteran's Forced Expiratory Volume in one second (FEV-1) was 
80 percent of predicted and that the ratio of FEV-1 to Forced 
Vital Capacity (FVC) was 83 percent, or 123 percent of 
predicted.  The veteran gave a good effort without 
bronchodilator therapy.  There was no post-bronchodilator 
testing performed.  The impression was moderate restrictive 
lung disease.   

At a January 1997 RO hearing before a hearing officer, the 
veteran testified that ever since 1949 when he had 
tuberculosis he has had chest pains, rib cage pain, pulmonary 
burning, and episodes of bronchitis and emphysema; that he 
was recently diagnosed with bronchitis for which he took 
antibiotics; that he was no longer coughing up as much blood 
as he had been recently; and that he had other medical 
ailments, to include heart and spine troubles.

VA outpatient records in January 1997 show that the veteran 
telephoned and complained of not feeling well.  He reported 
that he broke his rib recently and had been spitting up 
blood.  The assessment was history of gastritis by patient 
report, with possible gastrointestinal or pulmonary bleeding.  
He was then transported to the medical center and examined.  
His lungs were clear to auscultation.  A chest X-ray revealed 
chronic obstructive pulmonary disease (COPD) and no acute 
infiltrates.  The veteran's diagnosis was bronchitis.  He was 
followed-up the next day for bronchitis, at which time he 
reported he was still having rib and back pains and was 
excessively fatigued.  On an April 1997 visit, a medical 
examination revealed that his lungs were clear to 
auscultation and palpation.  The diagnoses were intermittent 
cough and sputum production.  

On a June 1997 VA examination, the examiner reviewed the 
veteran's reported medical history as it pertained to his 
tuberculosis and respiratory problems.  The veteran reported 
that over the past many years he has been seen on a routine 
basis at the VA, predominantly for episodes of bronchitis.  
It was indicated that since 1960 there had been no further 
therapy or diagnosis of active tuberculosis.  The veteran 
reported that he has had a "million" X-rays, none of which 
showed active tuberculosis.  The veteran's complaints about 
tuberculosis primarily concerned mental anguish when he 
thought of all the procedures and treatment he had received 
for tuberculosis.  There was also a complaint of chronic rib 
aching on the right side.  The examiner reviewed the January 
1997 VA chest X-rays and pulmonary function studies.  The 
diagnosis was inactive tuberculosis.  

In a September 1997 decision, the RO denied a compensable 
rating for chronic pulmonary tuberculosis with chronic 
bronchitis.  

In a December 1997 statement, the veteran expressed his wish 
to challenge the physician who stated in a medical report 
that he did not have tuberculosis.  

A February 1998 medical prescription label indicates that the 
veteran was taking an inhaler of ipratropium bromide.  

The veteran failed to appear for an RO hearing scheduled for 
December 1998.

In a March 1998 letter, the veteran asserted that he had been 
having chest pains, rib cage pain, and pleural wall 
thickening, and that he was now and then "bringing up 
blood."  He stated he should be admitted to the hospital 
because he was a tuberculosis patient.  He alleged that the 
doctor who conducted his last VA examination was not 
knowledgeable about tuberculosis.  

On a February 1999 VA examination, the examiner reviewed the 
veteran's reported medical history as it pertained to his 
tuberculosis and respiratory problems.  It was noted that his 
tuberculosis had been inactive since about 1960.  On 
examination, the veteran's lungs were clear and there was no 
diminished capacity in either lung.  There was no inspiratory 
or expiratory wheezing.  Listening to the lungs, the examiner 
stated that he heard no evidence of bronchitis.  The veteran 
stated he was not taking any medication at that time for any 
lung condition, including any therapy for chronic bronchitis.  
Pulmonary function tests were ordered; however, no tests 
results could be obtained because the veteran coughed 
throughout the tests and complained of dizziness.  Based upon 
the physical examination alone, because the veteran was 
unable to complete the pulmonary function tests, and other 
studies in the claims folder, the examiner diagnosed the 
veteran with moderate restrictive lung disease.  The examiner 
stated that there was no evidence for active tuberculosis and 
that the veteran's physical examination was negative.  

In a March 1999 letter, the veteran alleged that the doctor 
who conducted his last VA examination "twisted" his answers 
to medical questions around in order to "suit" what the 
doctor wanted to hear.  The veteran stated that he did not 
believe that he was enabled to express what he was 
experiencing with his medical problems.




II.  Analysis

The veteran contends that a compensable rating is warranted 
for his service-connected chronic pulmonary tuberculosis with 
chronic bronchitis.  It is noted that his claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, he has presented a claim which is plausible.  The Board 
is satisfied that all relevant evidence has been properly 
developed to the extent possible and that no further 
assistance is required to comply with the duty to assist as 
mandated by 38 U.S.C.A. § 5107(a).  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

For inactive pulmonary tuberculosis (chronic and minimal), 
for which a rating was in effect on or before August 19, 
1968, a 100 percent rating is assigned for two years after 
date of inactivity, following active tuberculosis which was 
clinically identified during service or subsequently.  
Thereafter, a 50 percent rating is assigned for four years, 
or in any event, to six years after date of inactivity.  
Thereafter, for five years, or to eleven years after date of 
inactivity, a 30 percent rating is assigned.  Following far 
advanced lesions diagnosed at any time while the disease 
process was active, a minimum rating of 30 percent is 
assigned.  Following moderately advanced lesions, provided 
there is continued disability, emphysema, dyspnea on 
exertion, impairment of health, etc., a rating of 20 percent 
is assigned.  Otherwise, a noncompensable rating is warranted 
for inactive pulmonary tuberculosis.  38 C.F.R. § 4.96(b), 
4.97, Diagnostic Codes 6701 through 6724.

For chronic bronchitis, a 100 percent rating is assigned when 
there is Forced Expiratory Volume in one second (FEV-1) of 
less than 40 percent of predicted value, or; the ratio of 
Forced Expiratory Volume in one second to Forced Vital 
Capacity (FEV-1/FVC) is less than 40 percent, or; Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO (SB)) is less than 40-percent predicted, or; 
maximum exercise capacity less than 15 ml/ kg/min oxygen 
consumption (with cardiac or respiratory limitation), or; cor 
pulmonale (right heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by Echo or 
cardiac catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy.  An FEV-1 of 
40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 
percent, or; DLCO (SB) of 40- to 55-percent predicted, or; 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit) warrants a 60 percent rating.  An 
FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 
70 percent, or; DLCO (SB) 56- to 65- percent predicted 
warrants a 30 percent rating.  An FEV-1 of 71- to 80-percent 
predicted, or; FEV-1/FVC of 71 to 80 percent, or; DLCO (SB) 
66- to 80-percent predicted warrants a 10 percent rating. 38 
C.F.R. § 4.97, Code 6600 (1999).

The private and VA medical evidence in recent years shows 
that his service-connected chronic pulmonary tuberculosis 
continues to be inactive.  It has been inactive since 1959 
and rated noncompensable since 1970 under the "protected" 
rating criteria.  There is no evidence of any recent activity 
of pulmonary tuberculosis.  A noncompensable rating continues 
to be proper for pulmonary tuberculosis under Code 6723. 

The veteran's lung disability also includes bronchitis, and 
such is to be rated under Code 6600.  For a compensable 
rating for bronchitis, there must be pulmonary function test 
results as outlined in this code.  The private and VA medical 
records show that the veteran was treated for recurrent 
bronchitis in October 1996, November 1996, and January 1997.  
The only pulmonary function test completed in recent years 
was by the VA in January 1997, and they showed FEV-1 was 80 
percent of predicted and FEV-1/FVC was 83 percent, or 123 
percent of predicted.  Under Code 6600, the FEV-1 finding 
would meet (just barely) the criteria for a 10 percent rating 
for chronic bronchitis.  However, the January 1997 pulmonary 
function test was incomplete, partly because it did not 
include results after bronchodilators, and this test is not 
considered reliable for rating purposes.  The RO scheduled 
the veteran for another examination and pulmonary function 
test.  The clinical evaluation at that examination, in 
February 1999, showed no active bronchitis.  Pulmonary 
function testing was scheduled for later that month, but the 
veteran did not complete the study.  It is unclear whether 
the veteran failed to cooperate in completing the test.  It 
was reported he was "unable" to complete the test, but it is 
not shown this was because of the lung condition itself.  In 
any event, the veteran did not complete pulmonary function 
testing, and there are no recent reliable pulmonary function 
test results to demonstrate the criteria for a compensable 
rating for bronchitis under Code 6600.  

The preponderance of the evidence is against an increased 
rating for the veteran's chronic pulmonary tuberculosis with 
chronic bronchitis.  Thus, the benefit-of-the-doubt rule does 
not apply, and the claim for an increased rating must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

An increased rating for chronic pulmonary tuberculosis with 
chronic bronchitis is denied.  



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

